     Case 2:20-cv-00605-TLN-GGH Document 15 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    SAMMY MORGAN,                                     No. 2:20-cv-00605-TLN-GGH
12                       Petitioner,
13           v.                                         ORDER
14    T. TUSINO, Warden,
15                       Respondent.
16

17          Petitioner Sammy Morgan (“Petitioner”), a federal prisoner proceeding pro se, has filed

18   an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was referred

19   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. (ECF No. 5.) Neither party

23   has filed objections to the findings and recommendations.

24          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

25   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

26   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

27   1983); see also 28 U.S.C. § 636(b)(1).

28   ///
                                                       1
     Case 2:20-cv-00605-TLN-GGH Document 15 Filed 06/16/20 Page 2 of 2

 1          Having reviewed the file under the applicable legal standards, the Court finds the Findings
 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed April 1, 2020, are adopted in full; and
 5          2. Petitioner’s writ for habeas corpus is DISMISSED as duplicative.
 6          3. The Clerk of the Court is directed to close this case.
 7          IT IS SO ORDERED.
 8   DATED: June 16, 2020
 9

10                                                         Troy L. Nunley
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
